1
2
3                                    UNITED STATES DISTRICT COURT

4                                   EASTERN DISTRICT OF CALIFORNIA

5    RAYMOND ALFORD BRADFORD,                          )   Case No.: 1:17-cv-01128-SAB (PC)
                                                       )
6                     Plaintiff,                       )
                                                       )   ORDER DIRECTING CLERK OF COURT TO
7             v.                                           TERMINATE ACTION PURSUANT TO
                                                       )   PARTIES’ STIPULATION
                                                       )
8    C. OGBUEHI, et al.
                                                       )   (ECF Nos. 129, 131)
9                     Defendants.                      )
                                                       )
10                                                     )

11            Plaintiff Raymond Alford Bradford is a state prisoner proceeding pro se and in forma pauperis

12   in this civil rights action pursuant to 42 U.S.C. § 1983.

13            On June 14, 2021, Plaintiff filed objections to the Court’s June 3, 2021 order and moved to

14   dismiss the action, without prejudice, to appeal prior rulings by the Court.

15            On July 7, 2021, the overruled Plaintiff’s objections and directed Defendants to file a response

16   to Plaintiff’s request to voluntarily dismiss this action.

17            On July 9, 2021, Defendants filed a stipulation to dismiss the action, without prejudice. (ECF

18   No. 131.)

19            Based on Plaintiff’s motion to voluntarily dismiss the action, without prejudice, and

20   Defendants’ stipulation to dismissal, without prejudice, this action is terminated by operation of law

21   without further order from the Court. Fed. R. Civ. P. 41(a)(1)(A)(ii). The Clerk of the Court is

22   directed to terminate all pending motions and deadlines and close this case.

23
24   IT IS SO ORDERED.

25   Dated:        July 12, 2021
                                                           UNITED STATES MAGISTRATE JUDGE
26
27
28

                                                           1
